Case 1:18-cv-01979-LLS Document 207 Filed 04/16/21 Page 1of1
BOIES
BSE
ws FLEXNER

April 16, 2021

VIA ECF

The Honorable Louis L. Stanton

U.S. District Judge

U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse

500 Pear! Street, Courtroom 21 C

New York, NY 10007

Re: In re Grupo Televisa Sec. Litig., No. 1:18-cv-01979-LLS (S.D.N.Y.)
Dear Judge Stanton:

Earlier today, my Firm was retained as counsel for Class Representative
Palm Tran, Inc. Amalgamated Transit Union Local 1577 Pension Plan ("Palm
Tran") in this matter. It is my understanding that, on April 12, 2021, Defendants
filed under seal a letter-motion for a pre-motion conference seeking leave to file a
motion for disqualification. Although | have not yet seen the sealed filing, it is my
understanding that, the filing makes assertions concerning the Sugarman &
Susskind firm which has served as liaison counsel for Palm Tran in this matter. |
respectfully request five (5) days to review the papers and file a response to
Defendants’ letter-motion for a pre-motion conference.

| have conferred with liaison counsel and with Class Counsel Robbins Geller
and intend to coordinate a response with them. If the court approves, we will
respond to Defendants’ pre-motion conference letter on or before this coming
Wednesday, April 21, 2021, or such other time as the Court directs.
| look forward to the opportunity to appear before Your Honor again.
Respectfully submitted,
Howiel oui

David Boies

BOIES SCHILLER FLEXNER LLP

 

332 Main Street. Armonk, NY 10S04 | (t) 914 749 8200 | (f) 914 749 G300 | www.bsflip com
